Exhibit 10.15
June 5, 2008
Campbell & Company, Inc.
Court Tower Building
210 West Pennsylvania Avenue
Suite 770
Towson, MD 21204
Attn: Ms. Terry Becks
     Re: Management Agreement Renewals
Dear Ms. Becks:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the ‘‘Management
Agreements’’). We are extending the term of the Management Agreements through
June 30, 2009 and all other provisions of the Management Agreements will remain
unchanged.

  •   Smith Barney Potomac Futures Fund L.P.     •   Smith Barney Diversified
Futures Fund L.P.     •   Smith Barney Diversified Futures Fund L.P. II     •  
Smith Barney Global Diversified Futures Fund L.P.     •   Salomon Smith Barney
Diversified 2000 Futures Fund L.P.     •   CMF Campbell Master Fund L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.

          Very truly yours,    
 
        CITIGROUP MANAGED FUTURES LLC    
 
       
By: /s/ Jennifer Magro          
         Jennifer Magro
 
   Chief Financial Officer & Director
 
        CAMPBELL & COMPANY, INC.    
 
       
By: /s/ Thomas P. Lloyd          
   
Print Name: Thomas P. Lloyd
   

JM/sr

 